Citation Nr: 0638565	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
dizziness and as Meniere's disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision that, 
in part, denied entitlement to a TDIU.  The veteran timely 
appealed.

These matters also came to the Board on appeal from an 
October 1999 decision that denied service connection for 
vertigo.

In February 2001, the veteran testified during a hearing 
before the undersigned at the RO.

In February 2001 and in December 2005, the Board remanded the 
matters for additional development.

In December 2005, the Board noted that the evidence of record 
raised the issue of service connection for dysthymia, 
secondary to the service-connected residuals of post-
operative peptic ulcer disease.  As no action has been taken 
on the matter, it is again referred to the RO for appropriate 
action.  

In November 2006, the veteran also raised the issues of 
service connection for hearing loss and for tinnitus.  As 
each of those issues has not been adjudicated, they too are 
referred to the RO for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's vertigo, dizziness, or Meniere's disease are 
not related to a disease or injury during active service, and 
are not due to or aggravated by a service-connected 
disability.

CONCLUSION OF LAW

The criteria for service connection for vertigo, claimed as 
dizziness and as Meniere's disease, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2001 and January 2006 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Id.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2006 supplemental statement of the case (SSOC) 
provided the veteran with notice as to how VA assigns a 
disability rating and an effective date for any award of 
increased benefits on appeal for service-connected 
disabilities.  The Board finds no prejudice to the veteran in 
proceeding with a denial of service connection for vertigo, 
as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection.  The claim 
denied obviously does not entail the setting of a new 
disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim decided on appeal, reports of which 
are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).




II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as organic diseases of the nervous system, 
which become manifest to a compensable degree within a 
prescribed period after discharge from service (one year), 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2006).

The Board notes that service medical records show only one 
complaint of dizziness and chest pain, in February 1969, and 
that the veteran was then hospitalized for indications of 
pneumonia.  Follow-up chest X-rays, taken in March 1969, were 
normal.  No organic disease of the nervous system was found.

Non-VA hospital records, dated in October 1981, include a 
notation of Meniere's disease and complaints of dizziness.  
There have been no reports of symptomatology between the time 
of service, and these initial findings.  

Vestibular function testing in May 1982 reflects no evidence 
of a vestibular abnormality.

Although an April 1998 examiner diagnosed a possible central 
nervous system lesion as producing neural dysfunction, there 
is no evidence of any organic disease of the nervous system, 
either manifested in service or within the first post-service 
year, to warrant service connection on the basis of 
presumptions referable to chronic diseases.

VA treatment records, dated in June and December 1982, show 
complaints of constant dizziness, but no vertigo, exacerbated 
with quick motion.  The veteran reported being seen 
emergently at hospitals for the sudden onset of dizziness and 
weakness, and was advised that his blood sugar was extremely 
low as a result or residual of his dumping syndrome.

The Board notes that service connection has been established 
for residuals of post-operative peptic ulcer disease, and for 
post-traumatic stress disorder (PTSD).

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.310(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Laboratory testing in May 1998 reflects a glucose level 
within the normal range.

Non-VA treatment records, received in May 2001, show that the 
veteran had been evaluated for symptoms possibly related to 
postprandial hypoglycemia in September 1979.  The examiner 
opined that the veteran's symptoms were not related to 
hypoglycemia, but more related to psychological problems.  A 
glucose tolerance test and insulin levels were consistent 
with obesity induced diabetes mellitus. 

An October 2002 VA examiner did not find clear signs or 
symptoms of PTSD, but rather of dysthymia and somatization 
disorder linked to the veteran's current health 
circumstances.

There is no other competent evidence linking a current 
disability manifested by dizziness or vertigo either to the 
service-connected residuals of post-operative peptic ulcer 
disease, or to the service-connected PTSD; or that current 
dizziness or vertigo were aggravated by a service-connected 
disability.  Hence, service connection for vertigo on a 
secondary basis is not warranted.

An MRI scan of the veteran's brain in June 1998 reveals a 
vascular compression upon the pons/middle cerebellar peduncle 
(left) in the vicinity of the seventh/eighth cranial nerve 
root entry zone, and that this might possibly be producing 
neural dysfunction.

In October 2000, the veteran was assessed with dizziness, 
vascular compression of cranial nerve.

In April 2001, the veteran complained of a 30-year history of 
dizziness and ataxia; that he had been taking medication for 
many years; and that his symptoms have progressed.  The 
examiner noted that possible vascular compression of the 
seventh and eighth nerve complex may be causing symptoms.

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experienced intermittent dizziness over 
the years, although not of disability.  See Bostain v. West, 
11 Vet. App. 11 Vet. App. 124, 127 (1998).  

The report of a February 2006 VA examination reflects no 
vestibular function problems, and that the veteran's symptoms 
of vertigo or benign positional vertigo were not as likely 
due to hearing loss or tinnitus or noise exposure in service.

Another VA examiner in February 2006 opined that there was no 
neurological explanation for the veteran's complaints of 
dizziness.

As such, there is no competent evidence linking a current 
disability manifested by dizziness or vertigo with injury or 
disease in service.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for vertigo.


ORDER

Service connection for vertigo, claimed as dizziness and as 
Meniere's disease, is denied.


REMAND

With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  There is conflicting evidence on this 
question, and the veteran's medical disability situation is 
complex.

A statement from David F.Hutcheon, M.D., in 1981 reflects 
that the veteran had lost in excess of 50 pounds; and that he 
was unable to then work because of his significant weight 
loss as well as his dumping symptoms, and anxiety symptoms.

The report of a January 1982 special neuropsychiatric 
examination suggests that the veteran's severe depression and 
anxiety are probably secondary to his gastrointestinal 
disturbance.

Since then, service connection has been awarded for PTSD, but 
not for any other psychiatric disability; his service-
connected PTSD is evaluated as 0 percent disabling.  Service 
connection has also been established for residuals of post-
operative peptic ulcer disease, evaluated as 40 percent 
disabling.

In December 2000, the veteran testified that he had not 
worked since July 1981; and that he had tried to work in 
1988, but could not do so.

Records received from the Social Security Administration in 
May 2001 show that the veteran's primary diagnosis was 
dumping syndrome, and his secondary diagnosis was gastritis.  
His disability was noted to begin in February 1980.

The report of an October 2002 VA examination indicates that 
the veteran's hypertension and heart condition were not 
related to his service-connected residuals of post-operative 
peptic ulcer disease.

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should arrange for the 
veteran to undergo VA general medical 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service connected 
residuals of post-operative peptic ulcer 
disease, and PTSD preclude employment 
consistent with the veteran's education 
and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause to report for 
scheduled examinations could result in 
the denial of his claim.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

4.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


